      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 1 of 14




Benjamin K. Carmichael #27197
Depew Gillen Rathbun & McInteer LC
8301 E. 21st Street, Suite 450
Wichita, KS 67206-2936
Telephone: (316) 262-4000
Fax: (316) 265-3819
ben@depewgillen.com

                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

CHARLENE D. GALLOWAY         )
                             )
                  PLAINTIFF, )
                             )
V.                           ) CASE NO.:
                             )
DOLLAR TREE STORES, INC,     )
                             )
                  DEFENDANT. )
___________________________ )

                                         COMPLAINT

       COMES NOW the plaintiff, Charlene D. Galloway, and for her causes of action

against the defendant, alleges and states as follows:

                                 NATURE OF THE ACTION

       1. This is an employment discrimination case.            Plaintiff alleges unlawful

discrimination on the basis of race and retaliation under the Civil Rights Act of 1866, 42

U.S.C. §1981, as amended by the Civil Rights Act of 1991 (“Section 1981”); Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”); and, disability

discrimination and retaliation under the Americans with Disabilities Act of 1990, 42

U.S.C.A. §§ 12101 et seq. (“ADA”). Plaintiff has also not been paid for portions of time she

worked for defendant resulting in her working for less than the minimum wage in

violation of the Fair Labor Standards Act of 1938 (“FLSA”) and violating the Kansas Wage

Payment Act, K.S.A. § 44-313 et seq. (“KWPA”).
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 2 of 14




                                JURISDICTION AND VENUE

       2. Jurisdiction lies in this Court pursuant to 28 U.S.C.A. §§ 1343(a)(3), 1343(a)(4),

1331, Section 16(b) of the FLSA, and supplemental subject matter jurisdiction under 28

U.S.C.A. § 1367.

                                              VENUE

       3. Venue is proper in this district because the defendant is located in this district,

plaintiff is a resident of this district, and the acts complained of arose within this judicial

district. 28 U.S.C.A § 1391; 42 U.S.C. § 2000e-5(f)(3).

                              PROCEDURAL REQUIREMENTS

       4. On September 9, 2019, plaintiff filed a timely Charge of Discrimination against

Dollar Tree Stores, Inc. (“Dollar Tree”) with the Kansas Human Rights Commission.

Plaintiff received a right-to-sue letter from the Equal Employment Opportunity

Commission on March 11, 2020.

       5. All conditions precedent to the filing of this suit have been performed or have

occurred.

                                             PARTIES

       6. Plaintiff is a resident of Coffeyville, Montgomery County, Kansas.

       7. Plaintiff is an African American female who worked for Dollar Tree as a head

cashier. Plaintiff was employed by Defendant starting in May 2018 until her employment

was terminated by defendant in October 2019.

       8. Defendant Dollar Tree, Inc. operates a store located in Coffeyville, Kansas.

Dollar Tree may be served with process via its resident agent, The Corporation Service

Company, 2900 SW Wanamaker Drive, Suite 204, Topeka, KS 66614.


                                              2
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 3 of 14




       9. Defendant is a person within the meaning of 42 U.S.C.A. § 2000e(a), and an

employer within the meaning of 42 U.S.C.A. § 2000e(b).

       10. At all times relevant herein Defendant Dollar Tree was Plaintiff’s employer

covered by the FLSA.

                                      FACTUAL HISTORY

       11. Plaintiff began working for Dollar Tree in May 2018. Plaintiff was the head

cashier at the Coffeyville location. Plaintiff indicated when she was hired that she was

disabled and there were things she could not do.

       12. Starting in early 2019, Plaintiff was subjected to verbal harassment including

derogatory racial slurs and jokes for close to eight months. Plaintiff’s assistant manager

Jonathan LNU targeted Plaintiff for ridicule and micromanagement on the basis of race

or disability. Plaintiff’s assistant manager’s comments to her included being told that all

black and Mexican people needed to die.

       13. Plaintiff was targeted by her assistant manager for write ups based on her race

or disability. Plaintiff’s assistant manager wrote Plaintiff up 9 times for various fabricated

reasons. These write ups were baseless and an attempt by Plaintiff’s assistant manager to

single her out for termination. The reasons for the write ups did not justify discipline and

were pretextual. For example, Plaintiff’s assistant manager wrote her up for refusing to

leave her shift early. Plaintiff was also written up for calling the store and asking when

the bread truck was going to make its delivery. These write ups were ultimately destroyed

by Defendant.

       14. Plaintiff asked for and received a reasonable accommodation for her disability.

Plaintiff is unable to stand for long periods of time and requested a chair to sit in while

she worked as a cashier. Defendant provided Plaintiff with a chair to utilize. Plaintiff’s

                                              3
       Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 4 of 14




assistant manager would hide the chair from Plaintiff so that she could not utilize it.

Plaintiff was also provided a fan by Defendant. Plaintiff’s assistant manager would hide

the fan as well.

       15. During the time frame that Plaintiff was being harassed at work she noticed

that her pay was not matching up to the amount of time she worked. Plaintiff made

several complaints to her manager Tim Tosh that her pay was not adding up correctly.

Dollar Tree did not take Plaintiff’s complaints seriously. Dollar Tree finally investigated

in July 2019 and found that Plaintiff’s assistant manager was accessing her time sheets

and erasing time that she worked. The assistant manager continued to work for Dollar

Tree until October, 2019, when he was terminated for his actions against Plaintiff.

       16. Plaintiff’s race or disability were a motivating factor or determining factor in

the harassment Plaintiff suffered.

       17. Plaintiff complained to Defendant about the harassment and ridicule she

experienced by her assistant manager. Management-level employees knew, or should

have known, of the racial and disability discrimination described herein, but failed to take

appropriate remedial action.

       18. Defendant was negligent in allowing a hostile work environment to continue

when it had timely notice of the issue from Plaintiff’s reports to Tim Tosh. Defendant did

not take prompt remedial measure to end the harassment and inappropriate comments

being made to, and retaliation against Plaintiff. Plaintiff’s assistant manager made it clear

he did not want to work with her and when she complained, Plaintiff was told she would

be scheduled on times when the manager was present.

       19. Plaintiff filed a complaint with the Kansas Human Rights Commission on

September 5, 2019. Plaintiff was terminated from her employment with Dollar Tree in

                                             4
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 5 of 14




October, 2019. Plaintiff’s employment was terminated a week after the assistant manager

was fired. Plaintiff was terminated in retaliation for filing a complaint against Defendant.

       20. Defendant terminated Plaintiff for theft. Although Defendant’s alleged reason

for termination is for cause, its proffered reason for termination is false and pretextual.

The stated reason for termination is factually baseless, and insufficient to justify a

discharge, or any of the adverse employment action suffered by Plaintiff. Defendant

conducted a “bag check” of Plaintiff and found a candy bar it claimed was not paid for.

The candy bar was in fact paid for. Plaintiff was suspended from employment at Dollar

Tree and subsequently terminated.

       21. Plaintiff never received an employee handbook from Defendant setting out her

relationship or the terms of employment with defendant. To Plaintiff’s knowledge,

random bag checks were not a company policy and the only time she saw it occur was

when she was terminated.       Defendant’s actions discriminated against Plaintiff and

retaliated against her for lodging a complaint regarding the discrimination.

       22. On information and belief, Plaintiff was targeted for a random bag check and

subsequently terminated on the basis of race or disability, or because she complained of

Defendant’s discriminatory actions and failure to pay her the correct wages.

       23. The above-described employees of Defendant were agents, servants, or co-

employees of Plaintiff and were at all times acting within the scope and course of their

agency and employment, or their actions were expressly authorized or ratified by

Defendant.




                                             5
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 6 of 14




                                             Count 1

                       Section 1981 Discrimination and Retaliation

       24. Plaintiff repeats the paragraphs alleged above as if each had been separately

alleged here.

       25. Defendant has violated Section 1981 by subjecting Plaintiff to intentional

discrimination on the basis of race and retaliation for her protected complaints and

opposition to Defendant’s discriminatory actions on the basis of race and ethnicity by

termination of Plaintiff’s employment.

       26. Defendant’s unlawful actions have caused Plaintiff to suffer and continue to

suffer lost wages, emotional distress, and benefits for which she is entitled to an award of

compensatory damages and other relief.

       27. Defendant’s unlawful discriminatory and retaliatory conduct constitutes a

willful and wanton violation of Section 1981, was intended to injure Plaintiff, and was

done with conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

punitive damages.

       WHEREFORE, Plaintiff requests the Court enter judgment in her favor and

against Defendant in the amount of all unpaid wages and emotional distress, punitive

damages, for prejudgment interest on all such amounts, reasonable attorney fees, costs,

and for such other and further relief as the Court deems just and proper.

                                             Count 2

                                Title VII Race Discrimination

       28. Plaintiff repeats the paragraphs alleged above as if each had been separately

alleged here.



                                             6
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 7 of 14




       29. During the course of Plaintiff’s employment, she was subjected to a pattern and

practice of intentional discrimination on the basis of race, in violation of 42 U.S.C. §

2000e-2(a) and § 2000e-3(a).

       30. Plaintiff was treated differently and unfairly because of her race. Plaintiff is

African American.

       31. Plaintiff was subjected to severe or pervasive harassment based on her race.

The Defendant’s actions unreasonably interfered with Plaintiff’s employment and job

performance or otherwise created a hostile, intimidated, or abusing working

environment.    The conduct alleged herein adversely affected the terms, conditions, or

privileges of Plaintiff’s employment.

       32. Defendant’s unlawful actions have caused Plaintiff to suffer and continue to

suffer lost wages, emotional distress, and benefits for which she is entitled to an award of

compensatory damages and other relief.

       33. Defendant’s unlawful discriminatory conduct constitutes a willful and wanton

violation of Title VII, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of punitive damages.

       WHEREFORE, Plaintiff requests the Court enter judgment in her favor and

against Defendant in the amount of all unpaid wages and emotional distress, punitive

damages, for prejudgment interest on all such amounts, reasonable attorney fees, costs,

and for such other and further relief as the Court deems just and proper.

                                              Count 3

                                      Title VII Retaliation

       34. Plaintiff repeats the paragraphs alleged above as if each had been separately

alleged here.

                                              7
         Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 8 of 14




         35. Plaintiff formally complained to her manager Tim Tosh regarding what she

reasonably and in good faith believed constituted unfair and discriminatory treatment.

Plaintiff ultimately would file a charge of discrimination with the Kansas Human Rights

Commission on September 9, 2019.

         36. Defendant terminated Plaintiff’s employment in retaliation for objecting to

Defendant’s conduct which she reasonably and in good faith believed constituted

unlawful employment practices in violation of, among other things, Title VII, Section

1981, and the FLSA.

         37.    Plaintiff has been damaged as a result of the retaliation and suffered lost

wages.

         WHEREFORE, Plaintiff requests the Court enter judgment in her favor and

against Defendant in the amount of all unpaid wages and emotional distress, punitive

damages, for prejudgment interest on all such amounts, reasonable attorney fees, costs,

and for such other and further relief as the Court deems just and proper.

                                           Count 4

                Americans with Disabilities Act—Disparate treatment

         38. Plaintiff repeats the paragraphs alleged above as if each had been separately

alleged here.

         39. Defendant has discriminated against Plaintiff, a disabled person, on account of

and/or by reason of her disability, chronic fatigue syndrome, chronic pain syndrome, and

osteoarthritis, in violation of 42 U.S.C.A. §§ 12101 et seq., because during all relevant

times:

         (a) Plaintiff was disabled under the statute;



                                               8
         Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 9 of 14




         (b) Plaintiff was qualified to perform the essential functions of one or more

positions with or without an accommodation that became open prior to her discharge

from employment by Defendant; and

         (c) Plaintiff suffered an adverse employment action because of her disability when

defendant treated nondisabled individuals more preferentially.

         40. Defendant’s unlawful actions have caused Plaintiff to suffer and continue to

suffer lost wages, emotional distress, and benefits for which she is entitled to an award of

compensatory damages and other relief.

         41. Defendant’s actions in harassing Plaintiff and ultimately terminating her

employment were undertaken with malice and reckless indifference to her rights under

the ADA.

         WHEREFORE, Plaintiff requests the Court enter judgment in her favor and

against Defendant in the amount of all unpaid wages and emotional distress, punitive

damages, for prejudgment interest on all such amounts, reasonable attorney fees, costs,

and for such other and further relief as the Court deems just and proper.

                                              Count 5

                        Americans with Disabilities Act—Retaliation

         42. Plaintiff repeats the paragraphs alleged above as if each had been separately

alleged here.

         43. Defendant has retaliated against Plaintiff, a disabled person, on account of

and/or by reason of her disability, chronic fatigue syndrome, chronic pain syndrome,

and osteoarthritis, in violation of 42 U.S.C.A. §§ 1201 et seq., because during all relevant

times:

         (a) Plaintiff was disabled under the statute;

                                               9
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 10 of 14




       (b) Plaintiff engaged in activity protected by the statute, specifically, Plaintiff

sought reasonable accommodations for her disability and produced medical records to

support her need for reasonable accommodations; and

       (c) Plaintiff suffered an adverse employment action because of her attempt to

secure her reasonable accommodations.

       44. Defendant’s unlawful actions have caused Plaintiff to suffer and continue to

suffer lost wages, emotional distress, and benefits for which she is entitled to an award of

compensatory damages and other relief.

       45. Defendant’s actions in harassing Plaintiff and ultimately terminating her

employment were undertaken with malice and reckless indifference to her rights under

the ADA.

       WHEREFORE, Plaintiff requests the Court enter judgment in her favor and

against Defendant in the amount of all unpaid wages and emotional distress, punitive

damages, for prejudgment interest on all such amounts, reasonable attorney fees, costs,

and for such other and further relief as the Court deems just and proper.

                                              Count 6

                Failure to Pay Minimum Wage in Violation of the FLSA

       46. Plaintiff repeats each of the above paragraphs as if each has been separately

alleged here.

       47. The Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201, et seq.,

applied to Plaintiff’s employment with Defendant at all times relevant herein.

       48. Section 206 of the FLSA, 29 U.S.C. 206(a)(1)(C), mandates that employers

pay all employees engaged in commerce or in the production of goods for commerce,

minimum wages for their work in an amount set by federal law. Section 218 of the

                                              10
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 11 of 14




FLSA, 29 U.S.C. 218(a), provides that employers pay such minimum wages as

established by state law, should it be higher than the federal minimum. During the

relevant time period the federal minimum wage was $7.25.

       49. Plaintiff engaged in commerce in her position as head cashier by processing

transactions involving interstate commerce. Plaintiff was paid $7.75 per hour by

Defendant. Plaintiff’s assistant manager would access her time records and delete time

she worked resulting in her wages dropping below minimum wage. Plaintiff believes her

assistant manager’s actions were motivated by her race or disability.

       50. Defendant was at all times required to preserve certain records relating to

Plaintiff’s employment with Defendant for a period of three years including her time

sheets and hours worked each day. 29 C.F.R. 516.2; 29 C.F.R. 516.5.

       51. Defendant willfully failed to pay Plaintiff the minimum wage for all her hours

worked in violation of the FLSA.

       52. Because of Defendant’s unlawful failure and refusal to pay Plaintiff minimum

wages, Plaintiff is entitled, pursuant to 216(b) of the FLSA to recover her unpaid

minimum wages, including liquidated damages thereon, in amounts to be proven at

trial, as well as reasonable attorney’s fees and costs.

       WHEREFORE Plaintiff requests the Court enter judgment in her favor and

against Defendant declaring Defendant’s actions in violation of the FLSA, awarding

unpaid minimum wages and other compensation, liquidated damages in an amount

equal to the unpaid minimum wages, reasonable attorney’s fees pursuant to 29 U.S.C.

216(b), and for such other and further relief as the Court deems just and proper.




                                              11
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 12 of 14




                                         Count 7

                  Unlawful Retaliation in Violation of the FLSA

       53. Plaintiff repeats each of the above paragraphs as if each had been separately

alleged here.

       54. Section 215(a)(3) of the FLSA, 29 U.S.C. 215(a)(3), prohibits retaliation against

an employee because she “has filed any complaint or instituted or caused to be instituted

any proceeding under or related to” the rights contained in the FLSA.

       55. Plaintiff realized she was not being paid for time worked and raised the concern

with the manager Tim Tosh.

       56. Plaintiff’s assistant manager Jonathan LNU would access her time records and

delete time she worked resulting in her wages dropping below minimum wage.

       57. Plaintiff’s complaint to Tim Tosh constituted “a complaint” and was protected

activity under the FLSA.

       58. Defendant’s termination of Plaintiff constituted a retaliatory action,

undertaken in direct response to Plaintiff’s assertion of workplace rights protected under

the FLSA.

       59. As a direct, foreseeable, and proximate result of Defendant’s actions, Plaintiff

has suffered lost wages, job benefits, and suffered emotional distress.

       WHEREFORE Plaintiff requests the Court enter judgment in her favor and

against Defendant declaring Defendant’s actions in violation of the right to be free from

retaliation under the FLSA, awarding unpaid minimum wages and other compensation,

liquidated damages in an amount equal to the unpaid minimum wages, reasonable

attorney’s fees pursuant to 29 U.S.C. 216(b), and for such other and further relief as the

Court deems just and proper.

                                            12
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 13 of 14




                                           Count 8

                                Kansas Wage Payment Act

      60. Plaintiff repeats each of the above paragraphs as if each had been separately

alleged here.

      61. Plaintiff earned wages from Defendant through work. Following Plaintiff’s

termination, Defendant failed to pay her the “wages” she earned in violation of the

Kansas Wage Payment Act.

      WHEREFORE Plaintiff requests the Court enter judgment in her favor and

against Defendant in the amount of all unpaid wages, for a penalty in the amount of 1%

per day, calculated per the Kansas Wage Payment Act, or 100% of the unpaid wages,

whichever is less, for prejudgment interest on all such amounts, and for such other and

further relief as the Court deems just and proper.

                                  Respectfully submitted,

                                  DEPEW GILLEN RATHBUN & MCINTEER, LC

                                  /s/ Benjamin K. Carmichael
                                  Benjamin K. Carmichael #27197
                                  8301 East 21st St. North, Suite 450
                                  Wichita, KS 67206-2936
                                  Office (316) 262-4000
                                  Fax (316) 265-3819
                                  Email: Ben@depewgillen.com
                                  Attorneys for Plaintiff




                                           13
      Case 6:20-cv-01148-EFM-TJJ Document 1 Filed 06/08/20 Page 14 of 14




                            DESIGNATION OF PLACE OF TRIAL

       COMES NOW the Plaintiff and designates Wichita, Kansas, as the place of

the trial of this action.

                                   Respectfully submitted,

                                   DEPEW GILLEN RATHBUN & MCINTEER LC

                                   /s/Benjamin K. Carmichael______________
                                   Benjamin K. Carmichael #27197
                                   Attorneys for Plaintiff


                                 REQUEST FOR JURY TRIAL

       COMES NOW the Plaintiff and respectfully requests a trial by jury with regard to

the above-captioned action.

                                   Respectfully submitted,

                                   DEPEW GILLEN RATHBUN & MCINTEER, LC

                                   /s/Benjamin K. Carmichael
                                   Benjamin K. Carmichael #27197
                                   Attorneys for Plaintiff




                                           14
